
	

113 HR 3049 IH: Justice for Fort Hood and Little Rock Heroes Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3049
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Rooney (for
			 himself, Mr. Carter,
			 Mr. Griffin of Arkansas,
			 Mr. Williams,
			 Mr. Wolf, and
			 Mr. McCaul) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To treat members of the Armed Forces who were killed or
		  wounded in the November 5, 2009, attack at Fort Hood, Texas, or the June 1,
		  2009, attack at Little Rock, Arkansas, as if the members were awarded the
		  Purple Heart, to clarify the eligibility of such members for combat-related
		  special compensation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Fort Hood and Little Rock
			 Heroes Act.
		2.Treatment of members
			 of the Armed Forces who were killed or wounded in the November 5, 2009, attack
			 at Fort Hood, Texas, or the June 1, 2009, attack at Little Rock,
			 Arkansas
			(a)TreatmentFor purposes of all applicable Federal
			 laws, regulations, and policies, an individual who, while a member of the Armed
			 Forces, was killed or wounded in a covered attack shall be treated as if the
			 individual has been awarded a Purple Heart as of the date of the enactment of
			 this Act.
			(b)Combat-Related
			 special compensationAn
			 individual who, while a member of the Armed Forces, was wounded in a covered
			 attack shall be treated as an eligible combat-related disabled uniformed
			 services retiree under subsection (c) of section 1413a of title 10,
			 United States Code, for purposes of determining the eligibility of the
			 individual for combat-related special compensation paid under such
			 section.
			(c)ExceptionSubsections (a) and (b) shall not apply to
			 an individual whose death or wound as described in such subsection is the
			 result of the willful misconduct of the individual.
			(d)Sense of
			 CongressCongress encourages each State and local government to
			 treat an individual described in subsection (a) as eligible for any benefits
			 provided by the State or local government to individuals by reason of the
			 individual being killed or wounded while serving in the line of duty as a
			 member of the Armed Forces.
			(e)Covered attack
			 definedIn this section, the term covered attack
			 means the following:
				(1)The attack that
			 occurred at Fort Hood, Texas, on November 5, 2009.
				(2)The attack that
			 occurred at a recruiting station in Little Rock, Arkansas, on June 1,
			 2009.
				
